

Exhibit 10.6
 
Summary of Non-Employee Directors’ Compensation
Effective as of May 26, 2005
 
Upon the recommendation of the Governance and Nominating Committee of the Board
of Directors of Brown Shoe Company, Inc., on March 3, 2005, the Board of
Directors approved the payment of the following compensation to each director
who is not an employee of the Company (a “Non-Employee Director”) in respect of
his/her service on the Board, effective May 26, 2005:
 

·  
an annual retainer fee of $30,000;

 

·  
an additional $7,500 annual retainer for the chair of the Compensation,
Executive and Governance and Nominating Committees of the Board of Directors;

 

·  
an additional $12,500 annual retainer for the chair of the Audit Committee of
the Board of Directors;

 

·  
a fee of $1,500 for each Board meeting attended;

 

·  
a fee of $1,000 for each committee meeting attended; and

 

·  
reimbursement of customary expenses for attending Board, committee and
shareholder meetings.

 
In addition, each Non-Employee Director will be granted 1,200 restricted stock
units. The Company also pays the premiums for directors’ liability insurance and
travel accident insurance for each director.
 


--------------------------------------------------------------------------------

